MEMORANDUM **
George Spittal appeals pro se from the district court’s order dismissing his 42 U.S.C § 1983 action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for an abuse of discretion, United States v. Warren, 601 F.2d 471, 474 (9th Cir.1979), and we affirm.
Construing Spittal’s brief liberally to constitute a challenge to the district court’s grounds for dismissal, we neverthe*690less conclude that the district court did not. abuse its discretion by dismissing Spittal’s action because he failed to oppose the motion to dismiss.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.